Filed 10/9/15 P. v. Stewart CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141105
v.
LEE RANDOLPH STEWART,                                                (Contra Costa County
                                                                     Super. Ct. No. 051312396)
         Defendant and Appellant.


         Appellant, Lee Randolph Stewart, in pro per and pursuant to a plea bargain,
entered a no contest plea to second-degree commercial burglary (Pen. Code, § 459/460),
and admitted serving a prior prison term (Pen. Code, § 667.5, subd. (b)). In exchange, he
was to receive a four-year sentence to be served in county jail. At sentencing, appellant
received the agreed upon sentence.
         The facts of the burglary are taken from the probation report. Police responded to
a burglar alarm at an adult bookstore in Pleasant Hill. Employees who arrived shortly
after the burglary observed that adult DVDs and toys had been stolen. Entry into the
bookstore had been made by cutting through the roof’s drywall ceiling panels. A video
surveillance camera had caught the burglar on tape. Police, who were familiar with
appellant from previous encounters, identified the burglar as appellant. Additionally, the
burglar had dropped his wallet during the roof top entry. Inside the wallet police found
appellant’s ID card along with other cards belonging to appellant.
         Appellant’s no contest plea and admission of the prior strike allegation were
validly entered. The trial court found a factual basis for the plea. Appellant was


                                                             1
sentenced in accord with the plea bargain and received 408 days of presentence custody
credits. Appellant was advised of his right to file a supplemental brief. There was no
error or abuse of discretion in the imposition of fees or fines.
       The judgment is affirmed.




                                                   _________________________
                                                   REARDON, J.


We concur:


_________________________
RUVOLO, P. J.


_________________________
RIVERA, J.




                                              2